DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on January 12, 2021, claims 1-3, 5, 7, 8 and 18-20 were amended, new claims 21 and 22 were added, and claims 4 and 9-17 were cancelled. Currently, claims 1-3, 5-8 and 18-22 are pending in this application.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 52, it should be --the third area-- instead of “the first area”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: it should be --wherein the second distance is greater than the sixth distance and the third distance is greater than the sixth distance--. Claim 3 is dependent on claim 1, however, claim 1 does not recite the limitation “the second distance is greater than or equal to the sixth distance”. Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  claim 7 recites the limitations "the first side" in line 2 and “the second side” in line 3.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  claim 8 recites the limitations "the first side" in line 2 and “the second side” in line 3.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  in line 45, it should be --the third area-- instead of “the first area”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (Oh, US 2016/0274420) in view of Wu (US 2016/0282664).
Re claim 1: As shown in Figs. 2-4, Oh discloses a display panel, comprising:
a first substrate comprising a flexible substrate 100, and a plurality of data lines 171 disposed on the flexible substrate 100; 
a second substrate 200 comprising a plurality of black matrices (BMs) 220a-220e; and 
a first area (comprising BM 220c and BM 220b at left), a second area (comprising BM 220a and BM 220a at center), and a third area (comprising BM 220b and BM 220c at right) displayed in a top view, and the second area disposed between the first area and the third area; 
wherein the plurality of data lines comprise at least two data lines 171 in each of the first area, the second area, and the third area;
the plurality of black matrices 220 comprise at least two black matrices in each of the first area (as 220b, 220c at left in Fig. 2)), the second area (as 220a, 220a), and the third area (as 220b,220c at right in Fig. 2); and
each of the data lines 171 and each of the black matrices 220 are correspondingly disposed, such that each of the data lines and a corresponding one of the black matrices are collectively defined as a set of the data line 171 and the black matrix in each of the first area (comprising BM 220c having width wc=wa+Eb and BM 220b having width wb=wa+Ea at left in Fig. 2), the second area (comprising BM 220a 
wherein, as shown in Fig. 3, 
a first distance is defined between an orthographic projection of a first side (left side) of each of the black matrices 220c, 220b in the first area on the flexible substrate and an orthographic projection of a first side (left side) of the corresponding data line 171 on the flexible substrate; a second distance is defined between an orthographic projection of a second side (right side) of each of the black matrices 220c, 220b in the first area on the flexible substrate and an orthographic projection of a second side (right side) of the corresponding data line 171 on the flexible substrate; and the first distance is greater than or equal to the second distance (since wc>wb>wa, paragraphs 45, 46, 58 and 59), a difference value between the first distance and the second distance is less than or equal to a first predetermined offset value (any value chosen to satisfy this);
a third distance is defined between an orthographic projection of a first side (left side) of each of the black matrices 220c, 220b in the third area on the flexible substrate and an orthographic projection of a first side (left side) of the data line 171 disposed corresponding to the black matrix in the third area on the flexible substrate; a fourth distance is defined between an orthographic projection of a second side (right side) of each of the black matrices 220c, 220b in the third area on the flexible substrate and an orthographic projection of a second side (right side) of the data line 171 disposed corresponding to the black matrix in the third area on the flexible substrate; and the fourth distance is greater than or equal to the third distance (since wc>wb>wa, paragraphs 45, 46, 58 and 59); and
a fifth distance is defined between an orthographic projection of a first side (left side) of each of the black matrices 220a, 220a in the second area on the flexible substrate and an orthographic projection of a first side (left side) of the data line 171 disposed corresponding to the black matrix in the 
wherein based on the first distance being greater than the second distance, the difference value between the first distance and the second distance of each of the sets of the data lines 171 and the black matrices 220c, 220b increases in a direction from the second area to the first area (since wc>wb and Eb>Ea, paragraph 59);
wherein based on the fourth distance being greater than the third distance, a difference value between the fourth distance and the third distance of each of the sets of the data lines 171 and the black matrices 220c, 220b increases in a direction from the second area to the third area (since wc>wb and Eb>Ea, paragraph 59).
Oh does not disclose that the first substrate 100 is an array substrate and the second substrate is a color filter substrate. As shown in Fig. 10, Wu discloses a display panel 401 comprising an array substrate 601 comprising data lines 6012 and a color filter substrate 603 comprising black matrix 6032 (paragraphs 45, 46 and 52).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to form a display panel comprising an array substrate and a color filter substrate in order to obtain an active color display panel. 
Re claim 2: The display panel of claim 1:
As shown in Fig. 3, the BM 220a having a width of wa is centered with the data line 171, the BM 220b has a width of wb=Ea+wa, and the BM 220c has a width of wc=wa+Eb, wherein wc>wb>wa. 
Accordingly, based on the first distance being greater than the second distance and the fourth distance being greater than the third distance, the second distance is equal to the third distance, and the third distance is equal to the sixth distance.
Re claim 5: The display panel of claim 1, wherein the difference value between the fourth distance and the third distance is less than or equal to a second predetermined offset value (any value chosen to satisfy this).
Re claim 6: The display panel of claim 5:
According to values selected for the first and second predetermined offset values, it is obvious that the difference value between the first distance and the second distance can be half of the first predetermined offset value, and the difference value between the fourth distance and the third distance can be half of the second predetermined offset value.
Re claim 7: The display panel of claim 1, wherein, as shown in Fig. 2, the display panel is flexible, a first side is defined as a right side, and a second side is defined as a left side.
Re claim 8: The display panel of claim 1, wherein, as shown in Fig. 2, the display panel is flexible, a first side is defined as a left side, and a second side is defined as a right side.
Re claim 18: As shown in Figs. 2-4, Oh discloses a display device, comprising a display panel, and the display panel comprising:
a first substrate comprising a flexible substrate 100, and a plurality of data lines 171 disposed on the flexible substrate 100; 
a second substrate 200 comprising a plurality of black matrices (BMs) 220a-220e; and 

wherein the plurality of data lines comprise at least two data lines 171 in each of the first area, the second area, and the third area;
the plurality of black matrices 220 comprise at least two black matrices in each of the first area (as 220b, 220c at left in Fig. 2)), the second area (as 220a, 220a), and the third area (as 220b,220c at right in Fig. 2); and
each of the data lines 171 and each of the black matrices 220 are correspondingly disposed, such that each of the data lines and a corresponding one of the black matrices are collectively defined as a set of the data line 171 and the black matrix in each of the first area (comprising BM 220c having width wc=wa+Eb and BM 220b having width wb=wa+Ea at left in Fig. 2), the second area (comprising BM 220a having width wa and BM 220a having width wa in the middle of Fig. 2), and the third area (comprising BM 220c having width wc=wa+Eb and BM 220b having width wb=wa+Ea at right in Fig. 2), and the black matrix 220 covering a covers the corresponding data line 171 (Figs. 2 and 3);
wherein, as shown in Fig. 3, 
a first distance is defined between an orthographic projection of a first side (left side) of each of the black matrices 220c, 220b in the first area on the flexible substrate and an orthographic projection of a first side (left side) of the corresponding data line 171 on the flexible substrate; a second distance is defined between an orthographic projection of a second side (right side) of each of the black matrices 220c, 220b in the first area on the flexible substrate and an orthographic projection of a second side (right side) of the corresponding data line 171 on the flexible substrate; and the first distance is greater than or equal to the second distance (since wc>wb>wa, paragraphs 45, 46, 58 and 59), a difference 
a third distance is defined between an orthographic projection of a first side (left side) of each of the black matrices 220c, 220b in the third area on the flexible substrate and an orthographic projection of a first side (left side) of the data line 171 disposed corresponding to the black matrix in the third area on the flexible substrate; a fourth distance is defined between an orthographic projection of a second side (right side) of each of the black matrices 220c, 220b in the third area on the flexible substrate and an orthographic projection of a second side (right side) of the data line 171 disposed corresponding to the black matrix in the third area on the flexible substrate; and the fourth distance is greater than or equal to the third distance (since wc>wb>wa, paragraphs 45, 46, 58 and 59); 
wherein based on the first distance being greater than the second distance, the difference value between the first distance and the second distance of each of the sets of the data lines 171 and the black matrices 220c, 220b increases in a direction from the second area to the first area (since wc>wb and Eb>Ea, paragraph 59);
wherein based on the fourth distance being greater than the third distance, a difference value between the fourth distance and the third distance of each of the sets of the data lines 171 and the black matrices 220c, 220b increases in a direction from the second area to the third area (since wc>wb and Eb>Ea, paragraph 59).
Oh does not disclose that the first substrate 100 is an array substrate and the second substrate is a color filter substrate. As shown in Fig. 10, Wu discloses a display panel 401 comprising an array substrate 601 comprising data lines 6012 and a color filter substrate 603 comprising black matrix 6032 (paragraphs 45, 46 and 52).

Re claim 19: The display device of claim 18, wherein a fifth distance is defined between an orthographic projection of a first side (left side) of each of the black matrices 220a, 220a in the second area on the flexible substrate and an orthographic projection of a first side (left side) of the data line 171 disposed corresponding to the black matrix in the second area on the flexible substrate; a sixth distance is defined between an orthographic projection of a second side (right side) of each of the black matrices in the second area on the flexible substrate and an orthographic projection of a second side (right side) of the data line 171 disposed corresponding to the black matrix in the second area on the flexible substrate; and the fifth distance is equal to the sixth distance (see also Fig. 1).
Re claim 20: The display device of claim 18:
As shown in Fig. 3, the BM 220a having a width of wa is centered with the data line 171, the BM 220b has a width of wb=Ea+wa, and the BM 220c has a width of wc=wa+Eb, wherein wc>wb>wa. Accordingly, the second distance, the third distance, the fifth distance and the sixth distance are all equal and smaller than the first distance and the fourth distance. 
Accordingly, based on the first distance being greater than the second distance and the fourth distance being greater than the third distance, the second distance is equal to the third distance, and the third distance is equal to the sixth distance.
Allowable Subject Matter
Claims 3, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed January 12, 2021 have been fully considered but they are not persuasive. 
With respect to claims 1 and 18, Applicant argued that, in Oh’s display panel, the positions of signal lines 171 with respect to the black matrices 200 remain unchanged, and the respective positions of the black matrices and the signal lines are varied by changing the widths of the black matrices 200 rather than by changing positions of the signal lines with respect to the black matrices.
The examiner disagrees with Applicant’s remark since the features upon which applicant relies (i.e., the positions of the signal lines and the width of the black matrices) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Further, Applicant argued that neither Oh nor Wu discloses ““each of the data lines and a corresponding one of the black matrices are collectively defined as a set of the data line and the black matrix..., and the black matrix covers the corresponding data line; wherein based on the first distance being greater than the second distance, the difference value between the first distance and the second distance of each of the sets of the data lines and the black matrices increases in a direction from the second area to the first area; wherein based on the fourth distance being greater than the third distance, a difference value between the fourth distance and the third distance of each of the sets of the data lines and the black matrices increases in a direction from the second area to the first area”, as claimed.
The examiner again disagrees. In fact, as shown in Figs. 2-4, Oh discloses that each of the data lines 171 and each of the black matrices 220 are correspondingly disposed, such that each of the data lines and a corresponding one of the black matrices are collectively defined as a set of the data line 171 
wherein based on the first distance being greater than the second distance, the difference value between the first distance and the second distance of each of the sets of the data lines 171 and the black matrices 220c, 220b increases in a direction from the second area to the first area (since wc>wb and Eb>Ea, paragraph 59);
wherein based on the fourth distance being greater than the third distance, a difference value between the fourth distance and the third distance of each of the sets of the data lines 171 and the black matrices 220c, 220b increases in a direction from the second area to the third area (since wc>wb and Eb>Ea, paragraph 59).
Thus, Oh as modified in view of Wu discloses all of claimed limitations of claims 1 and 18. Therefore, the application is not in condition for allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.